--------------------------------------------------------------------------------



Exhibit 10.1


CORCEPT THERAPEUTICS INCORPORATED


COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (“Agreement”) is made as of March 30, 2007
(the “Effective Date”), by and among Corcept Therapeutics Incorporated, a
Delaware corporation (the “Company”), and each of those persons and entities,
severally and not jointly, listed as a Purchaser on the Schedule of Purchasers
attached as Exhibit A hereto. Such persons and entities are hereinafter
collectively referred to herein as “Purchasers” and each individually as a
“Purchaser”.
 
AGREEMENT
 
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and each Purchaser (severally and not jointly) hereby
agree as follows:
 
SECTION 1. AUTHORIZATION OF SALE OF SHARES.
 
The Company has authorized the sale and issuance of 9,000,000 shares of its
Common Stock, par value $0.001 per share (the “Common Stock”), on the terms and
subject to the conditions set forth in this Agreement. The shares of Common
Stock sold hereunder shall be referred to herein as the “Shares”.
 
SECTION 2. AGREEMENT TO SELL AND PURCHASE THE SHARES.
 
2.1   Sale of Shares. At the Closing (as defined in Section 3), the Company will
sell to each Purchaser, and each Purchaser will purchase from the Company, at a
purchase price of $1.00 per Share, the number of Shares set forth next to such
Purchaser’s name on the Schedule of Purchasers.
 
2.2   Separate Agreement. Each Purchaser shall severally, and not jointly, be
liable for only the purchase of the Shares that appear on Exhibit A hereto and
that relate to such Purchaser. The Company’s agreement with each of the
Purchasers is a separate agreement, and the sale of Shares to each of the
Purchasers is a separate sale. The obligations of each Purchaser hereunder are
expressly not conditioned on the purchase by any or all of the other Purchasers
of the Shares such other Purchasers have agreed to purchase.
 
SECTION 3. CLOSING AND DELIVERY.
 
3.1   Closing. The Closing of the purchase and sale of the Shares pursuant to
this Agreement (the “Closing”) shall be held on March 30, 2007 at the offices of
Latham & Watkins LLP, 140 Scott Drive, Menlo Park, California 94025, or on such
other date and place as may be agreed to by the Company and the Purchasers. At
or prior to the Closing, each Purchaser shall execute any related agreements or
other documents required to be executed hereunder, dated as of the date of the
Closing (the “Closing Date”).


--------------------------------------------------------------------------------



3.2   Delivery of the Shares at the Closing. At the Closing, the Company shall
deliver to each Purchaser stock certificates registered in the name of such
Purchaser, or in such nominee name(s) as designated by such Purchaser,
representing the number of shares of Common Stock to be purchased by such
Purchaser at the Closing as set forth in the Schedule of Purchasers against
payment of the purchase price for such shares. The name(s) in which the stock
certificates are to be issued to each Purchaser are set forth in the Investor
Questionnaire and the Selling Stockholder Notice and Questionnaire in the form
attached hereto as Appendix I and II (the “Investor Questionnaire” and the
“Selling Stockholder Questionnaire”, respectively), as completed by each
Purchaser, which shall be provided to the Company no later than ten (10)
business days prior to the Closing.
 
SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
 
Except as set forth on the Schedule of Exceptions delivered to the Purchasers
concurrently with the execution of this Agreement (the “Schedule of
Exceptions”), the Company hereby represents and warrants as of the date hereof
to, and covenants with, the Purchasers as follows:
 
4.1   Organization and Standing. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of Delaware,
has full corporate power and authority to own or lease its properties and
conduct its business as presently conducted, and is duly qualified as a foreign
corporation and in good standing in all jurisdictions in which the character of
the property owned or leased or the nature of the business transacted by it
makes qualification necessary, except where the failure to be so qualified would
not have a material adverse effect on the business, properties, financial
condition or results or operations of the Company (a “Company Material Adverse
Effect”). The Company has no subsidiaries or equity interest in any other
entity.
 
4.2   Corporate Power; Authorization. The Company has all requisite corporate
power, and has taken all requisite corporate action, to execute and deliver this
Agreement, sell and issue the Shares and carry out and perform all of its
obligations under this Agreement. This Agreement constitutes the legal, valid
and binding obligation of the Company, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by equitable principles generally,
including any specific performance, and (iii) as to those provisions of Section
8.3 relating to indemnity or contribution. The execution and delivery of this
Agreement does not, and the performance of this Agreement and the compliance
with the provisions hereof and the issuance, sale and delivery of the Shares by
the Company will not conflict with, or result in a breach or violation of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any lien pursuant to the terms of, the Certificate
of Incorporation or Bylaws of the Company or any statute, law, rule (including
federal and state securities laws and the rules and regulations of the NASDAQ
Stock Market (the “Principal Market”)) applicable to the Company or regulation
or any state or federal order, judgment or decree applicable to the Company or
any indenture, mortgage, lease or other material agreement or instrument to
which the Company is a party or any of its properties is subject.

2

--------------------------------------------------------------------------------



4.3   Issuance and Delivery of the Shares. The Shares, when issued and paid for
in compliance with the provisions of this Agreement, will be validly issued,
fully paid and nonassessable. The issuance and delivery of the Shares is not
subject to preemptive, co-sale, right of first refusal or any other similar
rights of the stockholders of the Company or any liens or encumbrances. Assuming
the accuracy of the representations made by each Purchaser in Section 5, the
offer and issuance by the Company of the Shares is exempt from registration
under the 1933 Act. 
 
4.4   SEC Documents; Financial Statements. The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “Commission”) under Sections 13, 14(a) and 15(d)
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since
becoming subject to the requirements of the Exchange Act. As of their respective
filing dates (or, if amended prior to the date of this Agreement, when amended),
all documents filed by the Company with the Commission (the “SEC Documents”)
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder. None of the
SEC Documents as of their respective dates contained any untrue statement of
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company included in the SEC Documents (the “Financial Statements”) comply as to
form in all material respects with applicable accounting requirements and with
the published rules and regulations of the Commission with respect thereto. The
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles consistently applied and fairly present
the financial position of the Company at the dates thereof and the results of
its operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal, recurring adjustments).
 
4.5   Capitalization. All of the Company’s outstanding shares of capital stock
have been duly authorized and validly issued and are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and were not issued in violation of or subject to any
preemptive right or other rights to subscribe for or purchase securities. The
authorized capital stock of the Company consists of 140,000,000 shares of common
stock and 10,000,000 shares of undesignated Preferred Stock, none of which are
issued and outstanding as of the Effective Date. As of the Effective Date, there
are 25,731,766 shares of Common Stock issued and outstanding, of which no shares
are owned by the Company. There are no other shares of any other class or series
of capital stock of the Company issued or outstanding. The Company has no
capital stock reserved for issuance, except that, as of the Effective Date,
there are 1,809,686 shares of Common Stock reserved for issuance pursuant to
options outstanding on such date pursuant to the Company’s 2000 Stock Option
Plan and 2004 Equity Incentive Plan. There are no bonds, debentures, notes or
other indebtedness having general voting rights (or convertible into securities
having such rights) (“Voting Debt”) of the Company issued and outstanding. 
Except as stated above, there are no existing options, warrants, calls,
subscriptions or other rights, agreements, arrangements or commitments of any
character, relating to the issued or unissued capital stock of the Company,
obligating the Company to issue, transfer, sell, redeem, purchase, repurchase or
otherwise acquire or cause to be issued, transferred, sold, redeemed, purchased,
repurchased or otherwise acquired any capital stock or Voting Debt of, or other
equity interest in, the Company or securities or rights convertible into or
exchangeable for such shares or equity interests or obligations of the Company
to grant, extend or enter into any such option, warrant, call, subscription or
other right, agreement, arrangement or commitment.  The issuance of Common Stock
or other securities pursuant to any provision of this Agreement will not give
rise to any preemptive rights or rights of first refusal on behalf of any Person
or result in the triggering of any anti-dilution or other similar rights. Except
as disclosed in the SEC Documents, there are no agreements or arrangements under
which the Company or any of its Subsidiaries is obligated to register the sale
of any of their securities under the 1933 Act. There are no securities or
instruments containing anti-dilution provisions that will be triggered by the
issuance of the Shares. The Company has made available upon request of the
Purchasers, a true, correct and complete copy of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”).

3

--------------------------------------------------------------------------------



4.6   Litigation. There is no pending or, to the Company’s knowledge,
threatened, action, suit or other proceeding to which the Company is a party or
to which its property or assets are subject.
 
4.7   Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement except for (a) compliance with the securities and blue sky laws
in the states and other jurisdictions in which shares of Common Stock are
offered and/or sold, which compliance will be effected in accordance with such
laws, and (b) the filing of a registration statement and all amendments thereto
with the Commission as contemplated by Section 8.1 of this Agreement.
 
4.8   No Material Adverse Change. Since September 30, 2006, except as disclosed
in the SEC Documents, there have not been any changes in the assets,
liabilities, financial condition or operations of the Company from that
reflected in the Financial Statements for the quarter ended September 30, 2006
except changes which have not had, either individually or in the aggregate, a
Company Material Adverse Effect.
 
4.9   No General Solicitation. Neither the Company, nor any of its affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”))
in connection with the offer or sale of the Shares.  
 
4.10   No Integrated Offering. None of the Company, its Subsidiaries, any of
their affiliates, or any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Shares under the 1933 Act or cause this offering of the Shares to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Principal Market.

4

--------------------------------------------------------------------------------



4.11   Sarbanes-Oxley Act. To the knowledge of the executive officers of the
Company, the Company is in material compliance with the requirements of the
Sarbanes-Oxley Act of 2002 that are effective and applicable to the Company as
of the date hereof, and the rules and regulations promulgated by the SEC
thereunder that are effective and applicable to the Company as of the date
hereof.
 
4.12   Patents and Trademarks. To the knowledge of the executive officers of the
Company, the Company and the Subsidiaries have, or have rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that are necessary or
material for use in connection with their respective businesses as described in
the SEC Documents and which the failure to so have could, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  Except as set forth in the
SEC Documents, neither the Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person.  Except as set
forth in the SEC Documents, to the knowledge of the executive officers of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.
 
4.13   Listing and Maintenance Requirements. Except as specified in the SEC
Documents and the Schedule of Exceptions, the Company has not, in the two years
preceding the date hereof, received notice from the Principal Market to the
effect that the Company is not in compliance with the listing or maintenance
requirements thereof.  Except as disclosed in the SEC Documents and the Schedule
of Exceptions, the Company is in compliance with the listing and maintenance
requirements for continued listing of the Common Stock. The issuance and sale of
the Shares under this Agreement does not contravene the rules and regulations of
the Principal Market and no approval of the shareholders of the Company
thereunder is required for the Company to issue and deliver to the Purchasers
the Shares.
 
4.14   Disclosure. The Company understands and confirms that the Purchasers will
rely on the foregoing representations and covenants in effecting transactions in
securities of the Company.  To the knowledge of the executive officers of the
Company, all due diligence materials regarding the Company, its business and the
transactions contemplated hereby, furnished by or on behalf of the Company to
the Purchasers upon their request are, when taken together with the SEC
Documents, true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

5

--------------------------------------------------------------------------------



SECTION 5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.
 
5.1   Each Purchaser, severally and not jointly, represents and warrants to and
covenants with the Company that:
 
(a)   Purchaser, taking into account the personnel and resources it can
practically bring to bear on the purchase of the Shares contemplated hereby, is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in shares presenting an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company, and has requested, received, reviewed and
considered all information Purchaser deems relevant (including the SEC
Documents) in making an informed decision to purchase the Shares.
 
(b)   Purchaser is acquiring the Shares pursuant to this Agreement in the
ordinary course of its business and for its own account for investment only and
with no present intention of distributing any of such Shares or any arrangement
or understanding with any other persons regarding the distribution of such
Shares, except in compliance with Section 5.1(c).
 
(c)   Purchaser will not, directly or indirectly, offer, sell, pledge, transfer
or otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the securities purchased hereunder except in
compliance with the Securities Act, applicable blue sky laws, and the rules and
regulations promulgated thereunder.
 
(d)   Purchaser has, in connection with its decision to purchase the Shares,
relied with respect to the Company and its affairs solely upon the SEC Documents
and the representations and warranties of the Company contained herein.
 
(e)   Purchaser is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act or a Qualified Institutional
Buyer within the meaning of Rule 144A promulgated under the Securities Act.
 
(f)   Purchaser has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement. Upon the execution and delivery of this Agreement by Purchaser,
this Agreement shall constitute a valid and binding obligation of Purchaser,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting the enforcement of creditors’ rights generally, (ii) as limited by
equitable principles generally, including any specific performance, and (iii) as
to those provisions of Section 8.3 relating to indemnity or contribution.
 
(g)   Purchaser is not a broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934 (a “registered broker-dealer”) and is not
affiliated with a registered broker dealer. Purchaser is not party to any
agreement for distribution of the Shares.
 
6

--------------------------------------------------------------------------------




(h)   The Purchaser shall have completed or caused to be completed and delivered
to the Company at no later than 10 business days prior to the Closing Date, the
Investor Questionnaire and the Selling Stockholder Questionnaire for use in
preparation of the Registration Statement, and the answers to the Questionnaires
are true and correct in all material respects as of the date of this Agreement
and will be true and correct as of the Closing Date and the effective date of
the Registration Statement; provided that the Purchasers shall be entitled to
update such information by providing notice thereof to the Company before the
effective date of such Registration Statement.
 
5.2   Purchaser represents, warrants and covenants to the Company that Purchaser
has not, either directly or indirectly through an affiliate, agent or
representative of the Company, engaged in any transaction in the Securities of
the Company subsequent to October 15, 2006. Purchaser represents and warrants to
and covenants with the Company that Purchaser has not engaged and will not
engage in any short sales of the Company’s Common Stock prior to the
effectiveness of the Registration Statement (either directly or indirectly
through an affiliate, agent or representative). 
 
5.3   Purchaser understands that nothing in this Agreement or any other
materials presented to Purchaser in connection with the purchase and sale of the
Shares constitutes legal, tax or investment advice. Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Shares.
 
5.4   Legends. It is understood that the Shares may bear one or more legends in
substantially the following form and substance:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT UPON SATISFACTION
OF CERTAIN CONDITIONS, WHICH ARE SET FORTH IN THAT CERTAIN COMMON STOCK PURCHASE
AGREEMENT DATED MARCH 30, 2007, WHICH ALSO CONTAINS VARIOUS OTHER PROVISIONS
AFFECTING THESE SECURITIES, BINDING UPON TRANSFEREES HEREOF. INFORMATION
CONCERNING THESE RESTRICTIONS AND PROVISIONS MAY BE OBTAINED FROM THE
CORPORATION OR ITS LEGAL COUNSEL.”
 
In addition stock certificates representing the Shares may contain:
 
(a)   Any legend required by the laws of the State of California, including any
legend required by the California Department of Corporations.
 
(b)   Any legend required by the blue sky laws of any other state to the extent
such laws are applicable to the sale of the Shares hereunder.

7

--------------------------------------------------------------------------------



5.5   Restricted Securities. Purchaser understands that the Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Shares may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, such Purchaser represents
that it is familiar with Commission Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
 
SECTION 6. CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.
 
The Company’s obligation to complete the sale and issuance of the Shares and
deliver shares of Common Stock to each Purchaser, individually, as set forth in
the Schedule of Purchasers shall be subject to the following conditions to the
extent not waived by the Company:
 
6.1   Receipt of Payment. The Company shall have received payment, by wire
transfer of immediately available funds, in the full amount of the purchase
price for the number of Shares being purchased by such Purchaser at the Closing
as set forth in the Schedule of Purchasers.
 
6.2   Representations and Warranties. The representations and warranties made by
such Purchaser in Section 5 hereof shall be true and correct in all material
respects when made and shall be true and correct in all material respects on the
Closing Date.
 
SECTION 7. CONDITIONS TO PURCHASERS’ OBLIGATIONS AT THE CLOSING.
 
Each Purchaser’s obligation to accept delivery of the Shares and to pay for the
Shares shall be subject to the following conditions to the extent not waived by
such Purchaser:
 
7.1   Representations and Warranties Correct. The representations and warranties
made by the Company in Section 4 hereof shall be true and correct in all
material respects when made and any failure of such representations and
warranties to be true and correct in all material respects after the date hereof
shall not have resulted in a Company Material Adverse Effect as of the Closing
Date.
 
7.2   Compliance Certificate. Each Purchaser shall have received a certificate
signed by an officer of the Company certifying to the fulfillment of the
conditions set forth in Section 7.
 
SECTION 8. REGISTRATION OF THE SHARES; COMPLIANCE WITH THE SECURITIES ACT.
 
8.1   Registration Procedures and Expenses. The Company is obligated to do the
following:
 
(a)   The Company shall use its commercially reasonable efforts to prepare and
file with the Commission, not later than the second business day after the date
on which the Company files its annual report on Form 10-K for its fiscal year
ending December 31, 2006 with the SEC, a registration statement on Form S-3 (or
such other registration form that the Company may then be eligible to use) in
order to register with the Commission the resale by the Purchasers, from time to
time, of the Shares through Nasdaq or the facilities of any national securities
exchange on which the Company’s Common Stock is then traded, or in
privately-negotiated transactions (a “Registration Statement”). The Company
shall use its commercially reasonable efforts to cause such Registration
Statement to be declared effective as soon thereafter as reasonably practicable.

8

--------------------------------------------------------------------------------



(b)   If such a Registration Statement has been filed, the Company shall use its
commercially reasonable efforts to prepare and file with the Commission (i) such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith, (ii) such SEC reports and (iii) such other filings
required by the Commission, in each case as may be necessary to keep the
Registration Statement effective and not misleading until the earliest of (A)
the second anniversary date of the Closing Date, or (B) such time as all of the
Shares held by the Purchasers can be sold within a given three-month period
pursuant to Rule 144 under the Securities Act. Notwithstanding the foregoing,
following the effectiveness of the Registration Statement, the Company may, at
any time, suspend the effectiveness of the Registration Statement for up to 60
days, as appropriate (a “Suspension Period”), by giving notice to the
Purchasers, if the Company shall have determined that the Company may be
required to disclose any material corporate development. Notwithstanding the
foregoing, the Company may not suspend the effectiveness of the Registration
Statement more than twice during any twelve-month period. Each Purchaser agrees
that, upon receipt of any notice from the Company of a Suspension Period, such
Purchaser will not sell any Shares pursuant to the Registration Statement until
(i) such Purchaser is advised in writing by the Company that the use of the
applicable prospectus may be resumed, (ii) such Purchaser has received copies of
any additional or supplemental or amended prospectus, if applicable, and (iii)
such Purchaser has received copies of any additional or supplemental filings
which are incorporated or deemed to be incorporated by reference in such
prospectus.
 
(c)   In order to facilitate the public sale or other disposition of all or any
of the Shares by each Purchaser, the Company shall furnish to each Purchaser
with respect to the Shares registered under the Registration Statement such
number of copies of prospectuses, prospectus supplements and preliminary
prospectuses as such Purchaser reasonably requests in conformity with the
requirements of the Securities Act.
 
(d)   The Company shall file any documents required of the Company for normal
blue sky clearance in states specified in writing by each Purchaser; provided,
however, that the Company shall not be required to qualify to do business or
consent to service of process in any jurisdiction in which it is not now so
qualified or has not so consented.
 
(e)   Other than fees and expenses, if any, of counsel or other advisers to the
Purchasers, which fees and expenses shall be borne by the Purchasers, the
Company shall bear all expenses (exclusive of any brokerage fees, underwriting
discounts and commissions) in connection with the procedures in paragraphs (a)
through (d) of this Section 8.1.
 
(f)   With a view to making available to the Purchasers the benefits of Rule 144
promulgated under the Securities Act (“Rule 144”) and any other rule or
regulation of the Commission that may at any time permit a Purchaser to sell
Shares to the public without registration or pursuant to registration, the
Company covenants and agrees to use its commercially reasonable efforts to: (i)
make and keep public information available, as those terms are understood and
defined in Rule 144, until the earlier of (A) the second anniversary of the
Closing Date or (B) such date as all of the Shares shall have been resold; (ii)
file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and (iii) furnish to any
Purchaser upon request, as long as the Purchaser owns any Shares, (A) a written
statement by the Company that it has complied with the reporting requirements of
the Exchange Act, (B) a copy of the most recent annual or quarterly report of
the Company, and (C) such other information as may be reasonably requested in
order to avail any Purchaser of any rule or regulation of the Commission that
permits the selling of any such Shares without registration under the Securities
Act.

9

--------------------------------------------------------------------------------



8.2   Transfer of Shares After Registration. Each Purchaser agrees that such
Purchaser will not effect any disposition of the Shares that would constitute a
sale within the meaning of the Securities Act, except:
 
(a)   pursuant to the Registration Statement, in which case such Purchaser shall
submit the certificates evidencing the Shares to the Company’s transfer agent,
accompanied by a separate certificate executed by such Purchaser or by an
officer of, or other authorized person designated by, such Purchaser, to the
effect that (A) the Shares have been sold in accordance with the Registration
Statement and (B) the requirement of delivering a current prospectus has been
satisfied; or
 
(b)   in a transaction exempt from registration under the Securities Act, in
which case such Purchaser shall, prior to effecting such disposition, submit to
the Company an opinion of counsel in form and substance reasonably satisfactory
to the Company to the effect that the proposed transaction is in compliance with
the Securities Act.
 
8.3   Indemnification. As used in this Section 8.3 the following terms shall
have the following respective meanings:
 
(a)   “Selling Stockholder” shall mean a Purchaser of Shares under this
Agreement and any transferee of such a Purchaser who is entitled to resell
Shares pursuant to the Registration Statement;
 
(b)   “Registration Statement” shall include any final prospectus, exhibit,
supplement or amendment included in or relating to the Registration Statement
referred to in Section 8.1; and
 
(c)   “Untrue Statement” shall include any untrue statement or alleged untrue
statement, or any omission or alleged omission to state in the Registration
Statement a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
The Company agrees to indemnify and hold harmless each Selling Stockholder from
and against any losses, claims, damages or liabilities to which such Selling
Stockholder may become subject (under the Securities Act or otherwise) insofar
as such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon, any Untrue Statement on or
after the effective date of the Registration Statement, or on or after the date
of any prospectus or prospectus supplement or the date of any sale by Purchaser
thereunder, or arise out of any failure by the Company to fulfill any
undertaking included in the Registration Statement and the Company will
reimburse such Selling Stockholder for any reasonable legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim; provided, however, that the Company shall not be
liable to such Selling Stockholder in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, an Untrue
Statement made in such Registration Statement in reliance upon and in conformity
with information furnished to the Company by or on behalf of such Selling
Stockholder specifically for use in preparation of the Registration Statement,
or the failure of such Selling Stockholder to comply with the covenants and
agreements contained in Section 8.1 or 8.2 hereof respecting sale of the Shares
or any statement or omission in any Prospectus that is corrected in any
subsequent prospectus that was delivered to the Selling Stockholder prior to the
pertinent sale or sales by the Selling Stockholder.

10

--------------------------------------------------------------------------------



Each Purchaser, severally and not jointly, agrees to indemnify and hold harmless
the Company (and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act, each officer of the Company who
signs the Registration Statement and each director of the Company) from and
against any losses, claims, damages or liabilities to which the Company (or any
such officer, director or controlling person) may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, any failure to comply with the covenants and agreements contained in
Section 8.1 or 8.2 hereof respecting sale of the Shares, or any Untrue Statement
contained in the Registration Statement on or after the effective date thereof,
or in any prospectus supplement as of its issue date or date of any sale by
Purchaser thereunder, if such Untrue Statement was made in reliance upon and in
conformity with information furnished by or on behalf of such Purchaser
specifically for use in preparation of the Registration Statement, and such
Purchaser will reimburse the Company (or such officer, director or controlling
person), as the case may be, for any legal or other expenses reasonably incurred
in investigating, defending or preparing to defend any such action, proceeding
or claim.
 
Promptly after receipt by any indemnified person of a notice of a claim or the
beginning of any action in respect of which indemnity is to be sought against an
indemnifying person pursuant to this Section 8.3, such indemnified person shall
notify the indemnifying person in writing of such claim or of the commencement
of such action, and, subject to the provisions hereinafter stated, in case any
such action shall be brought against an indemnified person and such indemnifying
person shall have been notified thereof, such indemnifying person shall be
entitled to participate therein, and, to the extent it shall wish, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified
person. After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof, such indemnifying person shall not
be liable to such indemnified person for any legal expenses subsequently
incurred by such indemnified person in connection with the defense thereof;
provided, however, that if there exists or shall exist a conflict of interest
that would make it inappropriate, in the opinion of counsel to the indemnified
person, for the same counsel to represent both the indemnified person and such
indemnifying person or any affiliate or associate thereof, the indemnified
person shall be entitled to retain its own counsel at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate counsel for all
indemnified parties.

11

--------------------------------------------------------------------------------



8.4   Termination of Conditions and Obligations. The conditions precedent
imposed by Section 5 or this Section 8 upon the transferability of the Shares
shall cease and terminate as to any particular number of the Shares when such
Shares shall have been sold or otherwise disposed of in accordance with the
intended method of disposition set forth in the Registration Statement covering
such Shares or at such time as an opinion of counsel satisfactory to the Company
shall have been rendered to the effect that such conditions are not necessary in
order to comply with the Securities Act.
 
8.5   Information Available. So long as the Registration Statement is effective
covering the resale of Shares owned by the Purchasers, the Company will furnish
to the Purchasers, upon the reasonable request of any Purchaser, an adequate
number of copies of the prospectuses and supplements to supply to any other
party requiring such prospectuses.
 
8.6   Plan of Distribution. Each Purchaser agrees to distribute the Shares in
compliance with the plan of distribution set forth in the Registration
Statement.
 
SECTION 9. BROKER’S FEE.
 
The Company and each Purchaser (severally and not jointly) hereby represent that
there are no brokers or finders entitled to compensation in connection with the
sale of the Shares, and shall indemnify each other for any such fees for which
they are responsible.
 
SECTION 10. NOTICES.
 
All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and shall be deemed given when so sent in the case of
facsimile transmission, or when so received in the case of mail or courier, and
addressed as follows:
 
(a)   if to the Company, to:
 
Corcept Therapeutics Incorporated
149 Commonwealth Drive
Menlo Park, California 94025
Attention: Chief Executive Officer
Facsimile: (650) 327-3218


with a copy so mailed to:
 
Latham & Watkins LLP
140 Scott Drive
Menlo Park, California 94025
Attention: Alan C. Mendelson
Facsimile: (650) 463-2600


or to such other person at such other place as the Company shall designate to
the Purchasers in writing; and

12

--------------------------------------------------------------------------------



(b)   if to the Purchasers, at the address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.
 
SECTION 11. MISCELLANEOUS.
 
11.1   Waivers and Amendments. Neither this Agreement nor any provision hereof
may be changed, waived, discharged, terminated, modified or amended except upon
the written consent of the Company and holders of at least a majority of the
Shares (including, for such purpose, only those Shares not resold under the
Registration Statement).
 
11.2   Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.
 
11.3   Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
11.4   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California as applied to contracts
entered into and performed entirely in California by California residents,
without regard to conflicts of law principles.
 
11.5   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.
 
11.6   Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
 
11.7   Entire Agreement. This Agreement and other documents delivered pursuant
hereto, including the exhibit and the Schedule of Exceptions, constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.
 
11.8   Payment of Fees and Expenses. Each of the Company and the Purchasers
shall bear its own expenses and legal fees incurred on its behalf with respect
to this Agreement and the transactions contemplated hereby. If any action at law
or in equity is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.
 
[signature pages follow]

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 

 
CORCEPT THERAPEUTICS INCORPORATED
             
By:
/s/ Fred Kurland
 
Name:
Fred Kurland
 
Title:
Chief Financial Officer


--------------------------------------------------------------------------------



[Signature pages follow]
PURCHASERS:


Judith E. Cook and Joseph C. Cook, Jr., JTWROS
By: /s/ Judith E. Cook
     Judith E. Cook
By: /s/ Joseph C. Cook, Jr.
     Joseph C. Cook, Jr.
 
Farview Management, Co. L.P. A Texas Limited Partnership
By: /s/ Joseph C. Cook, Jr.
    Joseph C. Cook, Jr.
    General Partner
The David L. Mahoney and Winnifred C. Ellis
1998 Family Trust
By: /s/ David L. Mahoney
     David L. Mahoney
     Trustee
 
The Schatzberg Family Trust
By: /s/ Alan Schatzberg
    Alan Schatzberg
 
James N. & Pamela Wilson Trust
By: /s/ James N. Wilson
     James N. Wilson
     General Partner
 
Wilson Family Partnership
By: /s/ James N. Wilson
    James N. Wilson
    Trustee
 
Anthony C. Garland
By: /s/ Anthony C. Garland
     Anthony C. Garland
 
Paperboy Ventures LLC
By: /s/ Anthony C. Garland
    Anthony C. Garland
    Chief Financial Officer
 
VP Company Investments, 2004 LLC
By: /s/ Alan Mendelson
     Alan Mendelson
     Managing Member
 
Mendelson Family Trust
By: /s/ Alan Mendelson
    Alan Mendelson
    Trustee
 
Peter Hecht
By: /s/ Peter Hecht
     Peter Hecht
 
Vaughn D. Bryson
By: /s/ Vaughn Bryson
    Vaughn Bryson
 
Daniel M. Bradbury
By: /s/ Daniel M. Bradbury
     Daniel M. Bradbury
 
Douglas G. & Irene E. DeVivo Revocable Trust dated 11/1/88
By: /s/ Douglas G. DeVivo
     Douglas G. DeVivo
     Trustee
 
James A. and Zo P. Harper
Joint Tenants with Right of Survivorship
By: /s/ Zo. P. Harper
     Zo P. Harper
By: /s/James A. Harper
     James A. Harper
 
Black Point Group LP
By: /s/ Benjamin Shaw
     Benjamin Shaw
     Manager
 
 
James Coyne King
By: /s/ James Coyne King
     James Coyne King
 
Sutter Hill Entrepreneurs Fund (AI), L.P.
By: /s/ G. Leonard Baker, Jr.
     G. Leonard Baker, Jr.
     Managing Director of the General Partner
 
Sutter Hill Entrepreneurs Fund (QP), L.P.
By: /s/ G. Leonard Baker, Jr.
     G. Leonard Baker, Jr.
     Managing Director of the General Partner
 
Alta BioPharma Partners II, L.P.
By: /s/ Jean Deleage
     Jean Deleage
     Managing Director
 
Alta Embarcadero BioPharma Partners II, LLC
By: /s/ Jean Deleage
     Jean Deleage
     Managing Director
 
Sutter Hill Ventures, A California Limited Partnership
By: /s/ G. Leonard Baker
     G. Leonard Baker
     Managing Director of the General Partner
 

 

--------------------------------------------------------------------------------


 
David L. Anderson, Trustee of
The Anderson Living Trust U/A/D 1/22/98
By: /s/ David L. Anderson
     David L. Anderson
     Trustee
 
Anvest, L.P.
By: /s/ David L. Anderson
     David L. Anderson
     General Partner
 
G. Leonard Baker, Jr. and Mary Anne Baker, Co-Trustees of
The Baker Revocable Trust U/A/D 2/3/03
By: /s/ G. Leonard Baker, Jr.
     G. Leonard Baker, Jr.
     Trustee
 
Saunders Holdings, L.P.
By: /s/ G. Leonard Baker, Jr.
     G. Leonard Baker, Jr.
     General Partner
 
William H. Younger, Jr., Trustee of
The Younger Living Trust U/A/D 1/20/95
By: /s/ William H. Younger, Jr.
     William H. Younger, Jr.
     Trustee
 
Gregory P. and Sarah J.D. Sands Trust Agreement Dated 2/24/99
By: /s/ Gregory P. Sands
     Gregory P. Sands
     Trustee
 
The Coxe Revocable Trust U/A/D 4/23/98
By: /s/ Tench Coxe
     Tench Coxe
     Trustee
 
Tallack Partners, L.P.
By: /s/ James C. Gaither *
     James C. Gaither
* signed by David E. Sweet Under Power of Attorney
 
James N. White and Patricia A. O’Brien, Trustees of The White Family Trust U/A/D
4/3/97
By: /s/ James N. White
     James N. White
     Trustee
 
Ronald Daniel Bernal and Pamela Mayer Bernal as Trustees of The Bernal Family
Trust U/D/T 11/3/1995
By: /s/ Ronald D. Bernal*
     Ronald D. Bernal
* signed by David E. Sweet Under Power of Attorney
 
Jeffrey W. and Christina R. Bird Trust Agreement Dated 10/31/00
By: Jeffrey W. Bird
     Jeffrey W. Bird
     Trustee
 
David E. Sweet and Robin T. Sweet as Trustees of
The David and Robin Sweet Living Trust Dated 7/6/04
By: /s/ David E. Sweet
     David E. Sweet
     Trustee
 
Sheryl Wiley Casella, Trustee of
Sheryl Wiley Casella Revocable Trust Dated 5/8/06
By: /s/ Sheryl Wiley Casella*
     Sheryl Wiley Casella
* signed by David E. Sweet Under Power of Attorney
 
Patricia Tom
By: /s/ Patricia Tom
     Patricia Tom
 
Robert Yin and Lily Yin as Trustees of Yin Family Trust
Dated March 1, 1997
By: /s/ Robert Yin
     Robert Yin
     Trustee
Lynne B. Graw
By: /s/ Lynne B. Graw*
     Lynne B. Graw
*signed by David E. Sweet Under Power of Attorney
 
Michael I. Naar and Diane J. Naar as Trustees of
Naar Family Trust U/A/D 12/22/94
By: /s/ Diane J. Naar
     Diane J. Naar
     Trustee



16

--------------------------------------------------------------------------------


 
EXHIBIT A
SCHEDULE OF PURCHASERS
Name and Address
 
Number of Shares
 
Aggregate Purchase Price
             
Judith E. Cook and Joseph C. Cook, Jr., JTWROS
1600 Divison Street, Suite 630
Nashville, TN 37203
   
300,000
 
$
300,000
                 
Farview Management Co. L.P. a Texas Limited Partnership
1600 Division Street, Suite 630
Nashville, TN 37203-2755
   
300,000
 
$
300,000
                 
The David L. Mahoney and Winnifred C. Ellis 1998 Family Trust
Pier 5, Suite 102
San Francisco, CA 94111
   
200,000
 
$
200,000
                 
The Schatzberg Family Trust
c/o Cambridge Trust Company
1336 Massachusetts Avenue
Cambridge, MA 02138
attn: David G. Strachan, Jr.
   
50,000
 
$
50,000
                 
James N. & Pamela Wilson Trust
26045 Bentley Court
Los Altos Hills, CA 94022
   
300,000
 
$
300,000
                 
Wilson Family Partnership
26045 Bentley Court
Los Altos Hills, CA 94022
   
60,000
 
$
60,000
                 
Anthony C. Garland
1875 K Street NW, Suite 700
Washington, DC 20006
   
100,000
 
$
100,000
                 
Paperboy Ventures LLC
1875 K Street NW, Suite 700
Washington, DC 20006
   
4,250,000
 
$
4,250,000
                 
VP Company Investments, 2004 LLC
140 Scott Drive
Menlo Park, CA 94025
   
25,000
 
$
25,000
                 
Mendelson Family Trust
76 De Bell Drive
Atherton, CA 94027
   
25,000
 
$
25,000
 


--------------------------------------------------------------------------------


 
Name and Address
 
Number of Shares
 
Aggregate Purchase Price
             
Peter Hecht
320 Bent Street
Cambridge, MA 02142
   
100,000
 
$
100,000
                 
Vaughn D. Bryson
719 Grove Place
Vero Beach, FL 32963
   
100,000
 
$
100,000
                 
Daniel M. Bradbury
9360 Town Center Drive
San Diego, CA 92121
   
50,000
 
$
50,000
                 
Douglas G. & Irene E. DeVivo Revocable Trust dated 11/1/88
40 Laburnum Road
Atherton, CA 94027
   
100,000
 
$
100,000
                 
James A, and Zo P. Harper Joint Tenants with Right of Survivorship
2222 Cedar Elm Terrace
Westlake, TX 76262
   
50,000
 
$
50,000
                 
Black Point Group LP
100 Fore Street
Portland, ME 04101
   
100,000
 
$
100,000
                 
James Coyne King
1 Beacon Street, 21st Floor
Boston, MA 02108
   
50,000
 
$
50,000
                 
Alta BioPharma Partners II, L.P.
   
1,446,777
 
$
1,446,777
                 
Alta Embarcadero BioPharma Partners II, LLC
   
53,223
 
$
53,223
                 
Sutter Hill Ventures, A California Limited Partnership
   
791,347
 
$
791,347
                 
Sutter Hill Entrepreneurs Fund (AI), L.P.
   
6,851
 
$
6,851
                 
Sutter Hill Entrepreneurs Fund (QP), L.P.
   
17,345
 
$
17,345
 


--------------------------------------------------------------------------------


 
Name and Address
 
Number of Shares
 
Aggregate Purchase Price
             
David L. Anderson, Trustee of
The Anderson Living Trust U/A/D 1/22/98
   
54,325
 
$
54,325
                 
David L. Anderson, General Partner
Anvest, L.P.
   
54,325
 
$
54,325
                 
G. Leonard Baker, Jr. and Mary Anne Baker, Co-Trustees of
The Baker Revocable Trust U/A/D 2/3/03
   
71,996
 
$
71,996
                 
G. Leonard Baker, Jr., General Partner
Saunders Holdings, L.P.
   
82,310
 
$
82,310
                 
William H. Younger, Jr., Trustee of
The Younger Living Trust U/A/D 1/20/95
   
99,294
 
$
99,294
                 
Tench Coxe and Simone Otus Coxe, Co-Trustees of
The Coxe Revocable Trust U/A/D 4/23/98
   
116,444
 
$
116,444
                 
Gregory P. Sands and Sarah J.D. Sands as Trustees of
Gregory P. and Sarah J.D. Sands Trust Agreement Dated 2/24/99
   
11,659
 
$
11,659
                 
James C. Gaither, General Partner
Tallack Partners, L.P.
   
13,998
 
$
13,998
                 
James N. White and Patricia A. O'Brien as Trustees of
The White Family Trust U/A/D 4/3/97
   
5,133
 
$
5,133
                 
Jeffrey W. Bird and Christina R. Bird as Trustees of
Jeffrey W. and Christina R. Bird Trust Agreement Dated 10/31/00
   
2,602
 
$
2,602
                 
Ronald Daniel Bernal and Pamela Mayer Bernal as Trustees of
Bernal Family Trust U/D/T 11/3/1995
   
2,748
 
$
2,748
                 
David E. Sweet and Robin T. Sweet as Trustees of
The David and Robin Sweet Living Trust Dated 7/6/04
   
4,801
 
$
4,801
 


--------------------------------------------------------------------------------


 
Name and Address
 
Number of Shares
 
Aggregate Purchase Price
             
Sherryl Wiley Casella, Trustee of
Sheryl Wiley Casella Revocable Trust Dated 5/8/06
   
3,009
 
$
3,009
                 
Lynne B. Graw
   
826
 
$
826
                 
Michael I. Naar and Diane J. Naar as Trustees of Naar Family Trust U/A/D
12/22/94
   
116
 
$
116
                 
Patricia Tom
   
593
 
$
593
                 
Robert Yin and Lily Yin as Trustees of Yin Family Trust Dated March 1, 1997
   
278
 
$
278
                 
Total
   
9,000,000
 
$
9,000,000
 

 
 

--------------------------------------------------------------------------------